            Case 2:06-cr-00041-RSL Document 1071 Filed 04/27/21 Page 1 of 1




 1                                                             The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
      UNITED STATES OF AMERICA,                    NO. CR06-041 RSL
10
                             Plaintiff
11                                                 ORDER GRANTING UNITED STATES’
                       v.                          MOTION TO EXTEND TIME TO FILE
12
                                                   RESPONSE
      RODNEY LEE ROLLNESS,
13
                            Defendant.
14
15
16         The Court, having reviewed the Motion of the United States to extend by fourteen

17 days the time to file a response to the defendant’s pro se motion for a reduction in sentence
18 hereby states that IT IS HEREBY ORDERED that the Motion is GRANTED. The United
19 States may file its Response to Defendant’s Motion for Compassionate Release Pursuant
20 to 18 U.S.C. § 3582(c)(1)(A) on or before May 14, 2021, and the motion should be noted
21 for May 21, 2021, unless the parties reach a different agreement regarding briefing.
         DATED this _____              April
                       27th day of ____________,  __, 2021.
22
23
24                                                   ROBERT S. S LASNIK
25                                                   United States District Court Judge
   Presented by:
26 /s/ Helen J. Brunner
27 HELEN J. BRUNNER
   Assistant United States Attorney
28
     ORDER GRANTING UNITED STATES’ MOTION TO                            UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     EXTEND TIME TO FILE A RESPONSE /
                                                                         SEATTLE, WASHINGTON 98101
     United States v. Rollness, CR06-041 RSL - 1                               (206) 553-7970
